Review of recommendation 2001/331/EC providing for minimum criteria for environmental inspection in the Member States (debate)
The next item is the Oral Question - B6-0479/2008) by Mr Ouzký to the Commission, on behalf of the Committee on the Environment, Public Health and Food Safety, on the review of Recommendation 2001/331/EC providing for minimum criteria for environmental inspections in the Member States.
author. - Madam President, it is difficult to stand up now after that particularly lively debate and switch to another topic!
I would like to stress that the good and consistent enforcement of environmental legislation is essential for its credibility, for a level playing field and for ensuring that the environmental objectives will be met. The issue of environmental inspections is, therefore, very important for the work of my committee, the Committee on the Environment, Public Health and Food Safety.
On 14 November the Commission published the communication on environmental inspections in the Member States. This communication reviewed Recommendation 2001/331/EC of the European Commission, providing minimum criteria for environmental inspections.
The communication contains some worrying messages. It states that the information submitted by the Member States on the implementation of the recommendation is incomplete or difficult to compare. It states that there are still large differences in the way environmental inspections are being carried out in the EU. It states that the scope of the recommendation is inadequate and that it does not include many important activities such as Natura 2000 and the control of illegal waste shipping. It states that inspection plans have not been implemented and where they do exist that they are often not publicly available.
My committee noted with concern the conclusions from the Commission stating that the full implementation of the environmental legislation in the Community cannot be ensured. This would not only lead to continuing damage to the environment, but also to the distortion of competition within and between the Member States.
My committee therefore formulated four questions to the Commission, which can be summarised as follows. First, why does the Commission only wish to amend the recommendation - why does it not propose a directive on environmental inspections? Second, why has the Commission opted instead for attaching environmental inspection requirements to existing directives individually, a process that will take a lot of time? Third, why is the Commission not prepared to use a directive to define terms such as 'inspection' and 'audit', which are interpreted in different ways by Member States? Fourth, why is the Commission not prepared to transform IMPEL into an effective EU environmental inspection force?
I would like to thank the Commission in advance for its reply and I would like to conclude by emphasising that, in my opinion, the implementation and enforcement of environmental legislation should get the same political attention as the adoption of the legislation in the Commission, in the Council and in Parliament.
Vice-President of the Commission. - Madam President, I am very happy to be presenting my green credentials in addition to my anti-fraud credentials, so changing topics is also a pleasure. I would like to thank the European Parliament for this discussion on the very important topic of environmental inspections.
Recognising the need for EU-wide action, Parliament and the Council adopted the recommendation on environmental inspections in 2001. The objective was to lay down common criteria for environmental inspections in order to ensure a better and more consistent implementation of environmental legislation through the Community.
At the time there was a long discussion on whether these criteria should be binding or non-binding. As a compromise, a non-binding recommendation was adopted. Member States pledged to implement it fully and the Commission was asked to review this decision on the basis of the experience with the implementation of the recommendation by the Member States.
The Commission launched the review process with its communication of November 2007. In this communication the Commission concluded that, although the recommendation has led to improvements in environmental inspections in some Member States, it has unfortunately not been fully implemented in all Member States.
The Commission thus put forward its preliminary views on how the situation could be improved. The measures that we deem necessary are: firstly, a modification of the recommendation to make it stronger and clearer, including a better reporting mechanism; secondly, where necessary, to complement the recommendation with legally binding inspection requirements in individual directives; and thirdly, to continue supporting the exchange of information and best practice between inspectorates in the context of IMPEL.
The Commission is now gathering the input of the other institutions and of stakeholders on these initial proposals and will then present its final proposals.
Now, coming to the questions raised, I would like to make the following remarks.
Firstly, I would like to clarify that the views presented in the Commission's communication of November 2007 do not exclude the possibility of the Commission presenting a proposal for a directive on environmental inspections in the future. The Commission's view, as expressed in its communication, is that there is a need for EU-wide legally binding rules to ensure effective environmental inspections. In that respect we have the same position as Parliament.
The question is, however, whether such rules should be horizontal and cover all environmental inspections or whether they should be sectoral and apply to specific installations or activities.
Both of these approaches have their advantages and disadvantages. A horizontal approach would be simpler and quicker to put in place. On the other hand, the sectoral approach would enable us to better address the specific aspects of the different installations or activities. For instance, the requirements for inspections of waste shipments are completely different from those for the inspection of industrial installations. By being more targeted we could set more effective requirements.
To some extent, the sectoral approach is the one that we have already been practising for several years. For example, in the Seveso II Directive, we have provisions on inspections of installations in order to prevent accidents. These provisions have proven to be very successful. We have now included inspection requirements in our proposal to revise the IPPC Directive.
Another sector where we see the need for further action is the implementation of the EU Waste Shipment Regulation. The growing problem of illegal waste shipments is a risk for human health and the environment.
There is clear evidence of illegal shipments recorded during joint EU waste shipment inspections coordinated by IMPEL. Recent trade data and studies on the export of certain waste streams, in particular electrical and electronic waste and end-of-life vehicles, indicate that significant volumes leave the EU.
In many cases these shipments seem to violate the EU Waste Shipment Regulation's export bans. Serious incidents of EU exports for dumping of waste in developing countries, such as the Côte d'Ivoire incident in 2006, as well as a recent Greenpeace report about waste illegally shipped to West Africa, underline the severity of the problem.
The Commission is currently examining the need for additional initiatives, including improved legislative requirements, in order to further and strengthen the inspections and controls of waste shipments.
As we stated in our communication, we also see a need to establish common definitions for terms that are relevant for inspections. For this purpose we think that a horizontal recommendation would be an appropriate instrument.
As regards the idea of transforming IMPEL into an EU environmental inspection force, IMPEL was created as an informal network of Member States' inspection authorities. Its objective is to facilitate exchange of information and best practice between the people who are actually applying environmental legislation in the Member States. I think we should preserve this role of IMPEL of bringing together the expertise of inspectors and allowing for an informal exchange of ideas at European level.
From the Commission's side we will continue our support to IMPEL and reinforce our successful cooperation. This year IMPEL was transformed from an informal network into an international association. This will not only give IMPEL more visibility but also open new possibilities of activities for IMPEL. To go further and create an EU environmental inspection force with powers of entry and powers to refer Member States to the Court of Justice is an interesting and ambitious idea. However, it would raise important legal and institutional questions.
We should also look at the instruments for the improvement of the enforcement of EU environmental legislation at our disposal at present and consider whether these could be further developed or put to better use. For example, the horizontal infringement cases that the Commission launched against Member States for systematic failure to enforce certain obligations, such as for the presence of thousands of illegal landfills in some Member States, have led to the establishment of improved enforcement strategies in the Member States.
Another example of an initiative that has led to better enforcement is the joint inspections of waste shipments throughout the Community organised within the framework of IMPEL with the support of the Commission. We would consider ways to reinforce this cooperation and encourage all Member States to participate in it.
on behalf of the PPE-DE Group. - Madam President, I find what the Commissioner has said rather disappointing. I know that he is standing in for Mr Dimas and could not help but read out what was given to him, but I think we need rather more than that.
Environmental legislation is something that most people - perhaps all people - in this Chamber are in favour of - perhaps even including UKIP, who are apparently not here and are perhaps ironing their Union Jacks.
The trouble is that we do not know what is happening in the Member States, and the proposals from the European Commission go only a very little way to improving that situation. We, in the Committee on the Environment, Public Health and Food Safety, are still in favour of having a directive rather than a recommendation. I do not, myself, see why we could not have a general directive regarding environmental inspections and specific rules attached to specific directives where that is appropriate.
Let me then turn to the question of an EU environmental inspection force. It is perhaps a little strange that this idea comes forward from the mouth of a British Conservative - vote Blue, go Green - but we do need this, because, otherwise, the Commission is entirely dependent on the Member States for the information that they choose to give it.
It is extraordinary that nine years after the Landfill Directive came into force, Spain is now being prosecuted before the European Court of Justice for having 60 000 illegal landfills, taking up more than half-a-million tonnes of illegally dumped waste. We think we know what is happening south of Naples. The Birds Directive adopted in 1979 is still being widely neglected.
The Commission often finds that its prosecutions before the Court of Justice on environmental matters are initiated by private citizens. I do not think that this is good enough. We should tell the people of Europe that we cannot be sure that the environmental legislation which we are adopting is being complied with. Given the fact that we are now looking at climate change legislation, that is very serious. We must return to the issue of an EU environmental inspection force, which I fully support.
on behalf of the PSE Group. - (PL) Madam President, on behalf of my group and as a member of the Committee on the Environment, Public Health and Food Safety, may I express my full support for the questions. I share Members' concerns expressed in these questions.
The Commission's Communication of November 2007 does indeed give rise to many controversies and to doubts among all those concerned about the environment and those who wish environmental law not simply to be made in the European Parliament, but to be enforced, and to be enforced in the spirit in which it was intended.
To achieve this, we need an effective system of monitoring introduction and compliance with the law, which we still have not developed. We have national systems which operate divergently and differently, while at the EU level we have a recommendation. As we all know, recommendations are not binding. This is stipulated in Article 249 of the Treaty of Rome, which specifies the differences between a directive and a recommendation. I would therefore ask the Commission to treat the matter with all seriousness and to present the whole system of compliance monitoring, inspection and the resultant reports in the form of a binding instrument, a directive on compliance with environmental law in the European Union.
We cannot leave the matter where it is now and we cannot expect that amending one of the 2001 recommendations, that is, adding new Member State duties to the recommendation, will change anything. Commissioner, it will change nothing at all. The fact is that it we want to have effective environmental laws, we must have an effective enforcement and monitoring system.
To repeat: you have asked whether we should introduce sectoral or global monitoring regulations. I on the other hand want to ask whether you would like to protect the whole of the environment or only individual sectors. And this gives you the answer.
on behalf of the IND/DEM Group. - (NL) Madam President, in recent years, we in the European Parliament have approved a great deal of environmental legislation. The environment is at the top of the agenda, and rightly so. The important thing, though, is not just to produce legislation: it also needs to be implemented, and this is exactly where the problems appear to be. According to information from the European Commission, the implementation of environmental policy leaves something to be desired at times. Current environmental inspection policy is contained in the recommendation, which is interpreted quite differently in various Member States. It has also been reported that environmental inspections have been carried out incompletely, all of which means that, despite existing environmental legislation, the environment does not always benefit. If we want the quality of the environment to improve, we must, as an absolute priority, put effective controls in place to ensure that this legislation is implemented.
Commissioner, you claim to be presenting your green credentials. In this respect, though, there is still quite a bit to be done. I myself was rapporteur for a regulation on the transfer of waste in 2007 and before, and there is much room for improvement in that area. In the context of better implementation of environmental policy, would you be prepared to make the existing recommendation binding?
(PL) Madam President, I share the view of the European Commission that large discrepancies exist between the different methods of monitoring environmental compliance used by different Member States, which make it impossible to ensure consistent introduction and enforcement of EU law.
In my work as an MEP I have had the opportunity to study the results of a number of IMPEL projects, including one concerning the crossborder movement of waste through sea ports. I have discovered that cooperation between the various IMPEL inspection services consists not only of the sharing of experience, but also, and perhaps even most importantly, of joint monitoring operations and exchange of information about environmental crimes and offences.
Some dishonest companies deliberately transfer their unlawful operations to countries where they know the control system to be weaker and where they can continue to operate with impunity. If control systems in all Member States were uniform, this would not be happening. This is another argument in favour of the European Union having an efficient and uniform system for monitoring facilities for compliance with environmental requirements.
Inspections are an important instrument in the process of introduction and enforcement of EU laws, but in spite of this Member States give them different political priorities. This is why I fully support the European Commission's proposal amending the existing recommendations to make them more effective. I agree with the proposal to include legally binding requirements concerning the inspection of specific facilities and operations in sectoral regulations. When we have done this, we will be able to give inspections a higher political priority and improve enforcement of environmental laws throughout the Community.
- (RO) Inspections represent an important element for guaranteeing application of and compliance with Community environmental legislation. In this sense, the Commission recommendation providing for minimum criteria for environmental inspections in the Member States was an important step forward when it was adopted in 2001.
However, the evaluation of this recommendation's application has highlighted more matters for concern. The Commission's Communication records the fact that there are still large disparities in the way environmental inspections are being carried out at local, region and national level. In addition, it has been noted that the national measures adopted in the Communication's wording differ very greatly, both in terms of application and control. The shortcomings with this recommendation do not seem to have been remedied satisfactorily in the Commission's Communication. Even if this is proposed to accommodate the problems mentioned above, it is missing one key element, which has brought about modest success for the recommendation. I mean the very legal nature of this document.
I believe therefore that only revising this recommendation will do no more than maintain the current state of uncertainty. Only a directive can bring about a significant and effective improvement for environmental inspections.
Vice-President of the Commission. - Madam President, I wish to thank the honourable Members for their remarks and observations concerning environmental issues, which are so sensitive, as we are all in favour of improving the environment. Two remarks concerning them raised observations.
The Commission shares the view that legally binding requirements for environmental inspections are really needed and are valuable. The Commission is working in that direction. The question is where to have those binding requirements as regards the transformation of IMPEL into a European inspection force. The Commission still takes the view that it is better to preserve IMPEL as it is.
I have received one motion for a resolutionpursuant to Rule 108(5) of the Rules of Procedure.
The debate is closed.
The vote will take place today at 12 noon.
(The sitting was suspended at 11.55 a.m. pending voting time, and resumed at 12.05 p.m.)